Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘first information processing device is configured to …’, ‘second information processing device is configured to …’, and ‘authentication device is configured to …’ in claims 1, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (US 2018/0270067) hereafter Woo.
10. Woo discloses an authentication system comprising an authentication device, a first information processing device, and a second information processing device (fig 1 and corresponding text, client terminal 100/mobile device 110 is second processing device, OTP auth server 150 is authentication device, online service server 130 is first processing device), wherein:
the authentication device is configured to issue a challenge (para 93), to acquire a response corresponding to the challenge (para 120), and to perform first authentication based on the issued challenge and the acquired response (para 121); 
the first information processing device is configured to perform second authentication with the second information processing device (para 76-78) and is configured to request the authentication device to issue a challenge on condition that the second authentication is established (para 78); and 
the second information processing device is configured to generate a response corresponding to the challenge issued by the authentication device (para 74, 80).

11. The authentication system according to claim 10, wherein the authentication device is configured not to issue the challenge in response to a request from a device other than the first information processing device that has received the second authentication (para 78, only when match).

12. The authentication system according to claim 10, wherein the second information processing device is configured to generate the response on condition that the second authentication is established (para 74, 80, the challenge will never be generated therefore is conditional on the second authentication).

13. The authentication system according to claim 10, wherein the first information processing device is configured to transfer a response to the authentication device, the response being generated by the second information processing device (para 120).

14. The authentication system according to claim 10, wherein the first information processing device is configured to transfer the challenge to the second information processing device to request the second information processing device to issue a response, the challenge being issued by the authentication device (para 98-99).

18. The authentication system according to claim 14, wherein the first information processing device is configured not to present the challenge to an operator, the challenge being issued by the authentication device (para 93-94).

Claims 1-4, 8 are similar or lesser in scope to claims 10-14, 18 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 4, 14 above, and further in view of Fullmer et al. (US 9,398,143) hereafter Fullmer.
15. Woo discloses the authentication system according to claim 14, wherein: the authentication system includes a plurality of the first information processing devices (para 62); but does not explicitly disclose the second information processing device is configured to store a history of response request reception for each of the plurality of the first information processing devices. However, in an analogous art, Fullmer discloses automatic determination of device mode based on use characteristics including a second information processing device is configured to store a history of response request reception (col 12, 7-22, stores challenge data, challenge response data).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Woo with the implementation of Fullmer in order to provide device access even if the user deviates from a default expected response (col 12, 50-67).

Claim 5 is similar in scope to claim 15 and is rejected under similar rationale.

Claim(s) 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1, 10 above, and further in view of DeLong et al. (US 2021/0229633) hereafter DeLong.
19. Woo discloses the authentication system according to claim 10, wherein the authentication device is an in-vehicle device.  However, in an analogous art, DeLong discloses biometric user authentication keys for vehicles including an authentication device is an in-vehicle device (fig 3 and corresponding text, vehicle controller is authentication device that issues and receives a challenge/response; see also fig 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Woo with the implementation of DeLong in order to reduce malicious interactions (para 11).

20. Woo and DeLong disclose the authentication system according to claim 18 wherein, when the authentication device is removed from a vehicle, the authentication device is configured to stop a predetermined function thereof until the first authentication succeeds (DeLong, fig 1 and corresponding text, vehicle controller will cease to function if removed from the vehicle [all functions will stop] and after being placed back into the vehicle will challenge the user device).

Claim 9 is similar in scope to claim 19 and is rejected under similar rationale.

Allowable Subject Matter
Claims 6-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                                                                                                                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439